*581RESOLUCIÓN
Desde el pasado martes 19 del corriente se emitió para Puerto Rico un aviso de huracán. En vista de ello, se de-cretó la suspensión de los trabajos ordinarios de la Rama Judicial para los dos (2) días siguientes, 20 y 21 de octubre.
A tal efecto, y al amparo de nuestra facultad inherente de reglamentar los procesos judiciales en dichas circuns-tancias, al computar los términos dispuestos en las distin-tas leyes y reglas aplicables a los procedimientos y trámi-tes judiciales, se aplicará lo dispuesto por el Art. 388 del Código Político de 1902 (1 L.P.R.A. see. 72), teniendo los días en que permanecieron cerrados los tribunales por causa de la descrita emergencia el mismo efecto que los días feriados.

Se ordena la inmediata difusión de esta Resolución y, además, su publicación por la Compiladora y Publicista de Jurisprudencia, la Oficina de Administración de los Tribu-nales y el Colegio de Abogados de Puerto Rico.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Naveira de Rodón no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo